MORRIS, Judge.
Defendant chose to represent himself at trial and on appeal. For his failure to comply with the Rules of Practice in the Court of Appeals of North Carolina, defendant’s appeal is subject to dismissal. In the exercise of our discretion, however, we have decided to consider the merits of each of the defendant’s assignments of error. We have carefully reviewed each of the defendant’s contentions and find them to be without merit. Defendant received a fair trial free from prejudicial error.
No error.
Judges Martin and Arnold concur.